DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-17) in the reply filed on June 4, 2021 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 4, 2021.

Response to Amendment
Applicant’s amendments, filed June 4, 2021, have been fully considered.
Claims 2-5 and 7 are cancelled.
The rejection of Claim 15 under 35 U.S.C. § 112(b), mailed March 17, 2021, is overcome by Applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0016411) in view of Zhu et al. (US 2014/0342110), further in view of Richards et al. (US 2016/0115759).
Claim 1. Wang discloses A method for operation in wellbore, the method comprising: pumping a fluid barrier into a wellbore through a tubular, the fluid barrier being operable to separate a cement slurry from a second fluid ([0032] “wiper plug”); the fluid barrier comprising a polyurethane member derived from a polyurethane forming composition ([0014] – [0018])…
wherein the para-phenylene diisocyanate terminated polycarbonate prepolymer has an isocyanate content… ([0015]), 
the aromatic diol comprises hydroquinone bis (beta hydroxyethyl) ether ([0019]), and 
the polyurethane forming composition further comprises a chain extender which is a polycarbonate polyol ([0016]; [0020]); a crosslinking agent ([0020]); and…
Wang discloses a polyurethane component that can be derived from a polyurethane forming composition comprising a polyisocyanate and a polyol ([0014]), wherein the polyisocyanate may be p-phenylene diisocyanate (PPDI) ([0015]), the polyol may comprise polycarbonate polyols ([0016]).  Wang discloses that in addition, the polyurethane forming composition may comprise a polyurethane material ([0014]) formed by reacting polyurethane prepolymers and curatives, wherein the polyurethane prepolymers are formed by reacting polyols with diisocyanates ([0018]), and the curatives may include an aromatic diol, such as hydroquinone bis(beta-hydroxyethyl) ether (HQEE) ([0019]).  Wang teaches that the material(s) may be used to produce a downhole fluid barrier, such as a wiper plug ([0032]).
Wang discloses that the polyisocyanate may be one or more of any of a number of polyisocyanates that are known for applications in the production of polyurethanes, wherein exemplary polyisocyanates include, but are not limited to toluene diisocyanate (TDI) and/or p-phenylene a para-phenylene diisocyanate terminated polycarbonate prepolymer.  Instead, Wang focuses on the non-restrictive embodiment of a TDI-terminated prepolymer ([0021]).
However, Zhu teaches thermoplastic polyurethane prepared from an isocyanate monomer prepolymer, such as p-phenylene diisocyanate (PPDI)-terminated or toluene diisocyanate (TDI)-terminated polycarbonate backbone prepolymer ([0020] – [0022]; [0042]) and an aromatic diol curing agent such as hydroquinone-bis-hydroxyethyl ether ([0023]; [0068]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use a PPDI-terminated polycarbonate backbone prepolymer in the wiper plug of Wang, as taught by Zhu, in order to provide a composition exhibiting excellent mechanical properties for many demanding applications, such as exhibiting enhanced toughness while providing excellent service at high temperatures ([0008] – [0010]).
Wang does not explicitly disclose wherein: the para-phenylene diisocyanate terminated polycarbonate prepolymer has an isocyanate content of about 1 to about 5 wt% and comprises less than 1.0% by weight of free 4,4'-diisocyanato diphenylmethane, each based on the total weight of the para-phenylene diisocyanate terminated polycarbonate prepolymer.  However, Zhu teaches a low free monomer content to produce a polymer with excellent regularity that promotes phase separation after chain extension ([0026]).  Zhu further teaches that prepolymers containing low levels of free isocyanate monomers, less than 3% by weight, are known and have been used in the preparation of polyurethanes ([0007]) and that the low free polyisocyanate content can be less than 1% by weight ([0017]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the range of isocyanate content in the para-phenylene diisocyanate (PPDI)-terminated polycarbonate backbone prepolymer in the composition of Wang as modified by Zhu to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Wang does not explicitly disclose the polyurethane forming composition further comprises … a colorant.  However, Richards teaches a well seal tool, such as a wiper plug, comprising polymeric material(s) such as isocyanate modified epoxy resins ([0114]), wherein the high elongation imparting component can be prepared by reacting a polyol, polyisocyanate, and an end-capping monomer ([0193] – [0195]; [0202]).  Richards further teaches that it is well known in the art to include additives conventionally found in thermoset or epoxy systems, including colorants ([0156]) and coloring agents ([0157]; [0184]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the composition in Wang with a colorant, as taught by Richards, in order to alter the color of the composition to that which is desirable / appropriate for the downhole operation.
Claim 6. Wang in view of Zhu, further in view of Richards teach The method of claim 1.  Wang does not disclose wherein the colorant is a polyol bounding colorant.  However, Richards teaches a well seal tool, such as a wiper plug, comprising polymeric material(s) such as isocyanate modified epoxy resins ([0114]), wherein the high elongation imparting component can be prepared by reacting a polyol, polyisocyanate, and an end-capping monomer ([0193] – [0195]; [0202]).  Richards further teaches that it is well known in the art to include additives conventionally found in thermoset or epoxy systems, including colorants ([0156]) and coloring agents ([0157]; [0184]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the composition in Wang with a colorant, as taught by Richards, in order to alter the color of the composition to that which is desirable / appropriate for the downhole operation.
Claim 8. Wang in view of Zhu, further in view of Richards teach The method of claim 1.  Regarding the following limitation: wherein the polyurethane forming composition comprises:  TYI4-64814-US-NP (BA01788US)100 parts by weight of the para-phenylene diisocyanate terminated polycarbonate prepolymer; 1 to 20 parts by weight of the aromatic diol; 5 to 10 parts by weight of the chain extender; 0.1 to 1 part by weight of the crosslinking agent; and 0.01 to 0.1 part by weight of the colorant, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the concentrations of the components (aromatic diol, chain extender, crosslinking agent in Wang; colorant in Richards) to the range(s) as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 9. Wang in view of Zhu, further in view of Richards teach The method of claim 1.  Wang further discloses wherein the para-phenylene diisocyanate terminated polycarbonate prepolymer has isocyanate groups ([0015]), and the aromatic diol ([0019]), the chain extender ([0020]), the crosslinking agent ([0020]), … have active hydrogen groups, and the equivalent ratio of the isocyanate groups relative to the sum of the active hydrogen groups is about 1 to about 1.2 ([0022]).  Wang does not disclose colorant.  However, Richards teaches a well seal tool, such as a wiper plug, comprising polymeric material(s) such as isocyanate modified epoxy resins ([0114]), wherein the high elongation imparting component can be prepared by reacting a polyol, polyisocyanate, and an end-capping monomer ([0193] – [0195]; [0202]).  Richards further teaches that it is well known in the art to include additives conventionally found in thermoset or epoxy systems, including colorants ([0156]) and coloring agents ([0157]; [0184]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the composition in Wang with a colorant, as taught by Richards, in order to alter the color of the composition to that which is desirable / appropriate for the downhole operation.
Claim 10. Wang in view of Zhu, further in view of Richards teach The method of claim 1.  Wang further discloses wherein the chain extender is a polycarbonate polyol having a hydroxyl value of about 50 to about 60, as measured in accordance with HS K 1557 B ([0016] – [0017]);…, and the crosslinking agent is trimethylolpropane ([0020]).  Wang does not disclose the colorant is a polyol bounding colorant.  However, Richards teaches a well seal tool, such as a wiper plug, comprising polymeric material(s) such as isocyanate modified epoxy resins ([0114]), wherein the high elongation imparting component can be prepared by reacting a polyol, polyisocyanate, and an end-capping monomer ([0193] – [0195]; [0202]).  Richards further teaches that it is well known in the art to include additives conventionally found in thermoset or epoxy systems, including colorants ([0156]) and coloring agents ([0157]; [0184]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the composition in Wang with a colorant, as taught by Richards, in order to alter the color of the composition to that which is desirable / appropriate for the downhole operation.
Claim 11. Wang in view of Zhu teach The method of claim 1.  Richards teaches wherein the tubular is a drill pipe, a liner or a casing (Fig. 17; [0058]).
Claim 12. Wang in view of Zhu teach The method of claim 1.  Richards teaches wherein the second fluid is a drilling fluid or a completion fluid (Fig. 17; [0058]).  
Claim 13. Wang in view of Zhu teach The method of claim 1.  Richards teaches wherein the cement slurry is injected after the fluid barrier is pumped into the wellbore through the tubular (Fig. 16; [0057]).  
Claim 16. Wang in view of Zhu teach The method of claim 1.  Richards teaches wherein the fluid barrier comprises a wiper plug having a core and the polyurethane member disposed on the core ([0057]).  


Claims 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0016411) in view of Zhu et al. (US 2014/0342110), further in view of Richards et al. (US 2016/0115759), as applied to Claim 1, and further in view of Ogden et al. (US 4,378,838).
Claim 14. Wang in view of Zhu, further in view of Richards teach The method of claim 1.  Wang does not disclose further comprising pumping a second fluid barrier into the wellbore through the tubular after the cement slurry is injected to separate the cement slurry from a third fluid.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to inject a second wiper plug in Wang, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  See also, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP § 2144.05.  Moreover, Ogden teaches an improved wiper method (Abstract), wherein a plurality of wipers may be used to remove cement on the inner walls of the running-in string (22), such as a liner wiper plug (35) and a pumpdown plug (40), which wipes inner walls of a running-in string (22) and a liner hanger running toll (21), then arrives at a pipe wiper (35)) (Figs. 1B-2; Col. 4, line 31 – Col. 5, line 24).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the method in Wang with a plurality of wiper plugs, as taught by Ogden, in order to effectively wipe multiple fluids from the inner walls of the well system.
Claim 15. Wang in view of Zhu, further in view of Richards, and further in view of Ogden teach The method of claim 14.  Ogden further teaches wherein the third fluid is a drilling fluid or a completion fluid (Figs. 1B-2; Col. 5, lines 20-24).
Claim 17. Wang in view of Zhu, further in view of Richards, and further in view of Ogden teach The method of claim 15.  Ogden further teaches wherein the fluid barrier further comprises a cement pump downhole plug engaged with the wiper plug (Figs. 1B-2; Col. 5, lines 20-24).  

Response to Arguments
Applicant's arguments filed June 4, 2021 have been fully considered but they are not persuasive.
The Applicant argues that the instant claimed invention produces unexpected results in tensile strength from the combination of the compositional components (See Applicant’s Remarks, filed 06/04/2021: pp. 7-8).  The Applicant bases their arguments on a “tensile strength greater than 6000 psi and elongation at break great than 400%” (See Applicant’s Remarks, filed 06/04/2021: p. 7).
The Examiner is not persuaded by Applicant’s rebuttal evidence and finds that the evidence is insufficient to overcome a final conclusion of obviousness.1
First, in response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., tensile strength, elongation at break) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the 
Since Applicant has not claimed the features upon which Applicant relies (i.e., tensile strength, elongation at break), Applicant's arguments of unexpected results do not apply to the instant claims.
However, the Examiner emphasizes that even if Applicant were to include the tensile strength and/or elongation break range(s) in the claims, it is the position of the Office that the references disclose / render these features obvious.
The Examiner notes that increasing tensile strength is a well-known and common goal to one of ordinary skill in the art of cementing, because the final cement composition must be capable of withstanding force without breaking or cracking due to various environmental / in situ factors and/or applied load.
Moreover, Wang, the primary reference, discloses that “[t]he polymer composites and articles provide a unique and advantageous combination of high extrusion resistance, high tensile strength, excellent elongation, and rapid and controlled disintegration in various fluids comprising water or brine at elevated temperatures” ([0012]).  
Wang also explicitly discloses that the tensile strength of the polyurethane composites or the composites themselves can have a tensile strength up to 8000 psi ([0035]) and that high elongation is critical for sealing large boreholes, reciting that the elongation can reach over 300% ([0041]).

Applicant argues that “Wang, Zhu, and Richards disclose various polyisocyanate, polyols, and chain extenders. There is no fair guidance from these references to select the specific prepolymer, the specific diol, the specific chain extender, and use them together with a crosslinking agent and a colorant to make a polyurethane member especfically (SP) suitable for downhole applications. In addition, as discussed herein, not all the polyurethane can have the same balanced properties as achieved by the polyurethane as recited in amended claim 1. For at least the above reasons, the subject matter of instant claim 1 or the claims depending therefrom is not obvious in view of the teachings of Wang, Zhu, and Richards.”
The Examiner respectfully disagrees with the Applicant’s arguments based on the rejection(s) and rationale(s) of the Office action, above.
Wang, the primary reference, discloses a polyurethane component that can be derived from a polyurethane forming composition comprising a polyisocyanate and a polyol ([0014]), wherein the polyisocyanate may be p-phenylene diisocyanate (PPDI) ([0015]), the polyol may comprise polycarbonate polyols ([0016]).  Wang discloses that in addition, the polyurethane forming composition may comprise a polyurethane material ([0014]) formed by reacting polyurethane prepolymers and curatives, wherein the polyurethane prepolymers are formed by reacting polyols with diisocyanates ([0018]), and the curatives may include an aromatic diol, such as hydroquinone bis(beta-hydroxyethyl) ether (HQEE) ([0019]).  
The addition of a colorant is an obvious matter of design choice to one of ordinary skill in the art, because the objective to dye / color a composition in order to make it more visible such that it may be detectable downhole is a mere design choice.
Applicant’s original disclosure states that “[c]olorants are not particularly limited” and that “colorants are very effective to achieve the desired color at very low .
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Moreover, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamada et al. (US 2015/0353768).
Yamada discloses a polyurethane resin composition dispersed in an aqueous medium, wherein the polyurethane resin is formulated by reacting (A) a polyurethane prepolymer with (B) a chain extender, wherein the polyurethane prepolymer (A) is obtained by reacting (a) a polycarbonate polyol compound, (b) a polyisocyanate compound, (c) an acid group-containing polyol compound, and (d) a compound having one acid group and one hydroxyl group (Abstract; [0013]). Yamada further discloses wherein the polyisocyanate compound may comprise 1,4-phenylene diisocyanate ([0050]) and that the composition may comprise color pigment ([0144]; [0145]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Miller whose telephone number is (571)272-6242.  The examiner can normally be reached on M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTAL J MILLER/Examiner, Art Unit 3674                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP § 2145: “Evidence pertaining to secondary considerations must be taken into account whenever present; however, it does not necessarily control the obviousness conclusion. See, e.g., Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 (Fed. Cir. 2007) ("the record establish [ed] such a strong case of obviousness" that allegedly unexpectedly superior results were ultimately insufficient to overcome obviousness conclusion); Leapfrog Enterprises Inc. v. Fisher-Price Inc., 485 F.3d 1157, 1162, 82 USPQ2d 1687, 1692 (Fed. Cir. 2007) ("given the strength of the prima facie obviousness showing, the evidence on secondary considerations was inadequate to overcome a final conclusion" of obviousness); and Newell Cos., Inc. v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988). Office personnel should not evaluate rebuttal evidence for its "knockdown" value against the prima facie case, Piasecki, 745 F.2d at 1473, 223 USPQ at 788, or summarily dismiss it as not compelling or insufficient.”